Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross Reference to Related Applications), the phrase –now U.S. Patent no. 11,079,329—should be inserted after the phrase “U.S. Patent Application no. 16/143,640, filed September 27, 2018” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 14, the phrase “the presence” lacks antecedent basis. See this same problem on line 1 of claim 15. 
Claim 15 is indefinite since it does not further modify the physical components of the kit, but rather, merely recites an intended use of the kit. It is unclear how identifying a presence of human pathogens associated with waste water serves to further modify the components of the kit recited in claim 14 or serves to recite additional components of the kit. 
On line 1 of claim 18, the phrase “wherein the weak base” should be changed to –wherein the at least one weak base—so as to use the same terminology as recited in claim 14. On line 2 of claim 18, the phrase “. And” should be changed to --, and --. On line 3 of claim 18, the full meaning for the abbreviation “PEG 400” should be recited. 
On line 1 of claim 19, the phrase “The kits” should be changed to –The kit—since only one kit is being recited in the claims. In addition, the phrase “optionally comprising” on line 1 of claim 19 should be changed to –further optionally comprising—since the components recited in claim 19 are in addition to the components recited in claim 14. On line 3 of claim 19, the phrase “at least one fitting for a solid-phase extraction cartridge” is indefinite since it is not clear what exactly constitutes being such a “fitting”. Is this component anything that can be attached to a solid phase extraction cartridge? Also, the phrase “at least one fitting for a solid-phase extraction cartridge” on line 3 of claim 19 should be changed to –at least one fitting for the at least one pre-packed solid-phase extraction cartridge—so as to positively refer to the at least one pre-packed solid-phase extraction cartridge recited in claim 14. 
On line 1 of claim 20, the phrase “the presence” lacks antecedent basis. On lines 4-5 of claim 20, the phrase “optical brightener absorbing packing material for the solid-phase extraction cartridge” should be changed to –a packing material for the at least one solid-phase extraction cartridge which is configured to absorb optical brighteners in water samples—so as to more clearly recite the function of the packing material and to use the same terminology as recited on line 3 of claim 20. 
On line 1 of claim 21, the phrase “the presence” lacks antecedent basis. On lines 4-5 of claim 21, the phrase “optical brightener absorbing packing material for the solid-phase extraction cartridge” should be changed to –a packing material for the at least one solid-phase extraction cartridge which is configured to absorb optical brighteners in water samples—so as to more clearly recite the function of the packing material and to use the same terminology as recited on line 3 of claim 21. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myint et al (US 2008/0131921).
Myint et al teach of a method and a kit for detecting a concentration of kynurenic acid and/or kynurenine and/or 3-hydroxykynurenine and/or tryptophan in a blood, serum or plasma sample, wherein the concentration is used for detecting a psychiatric condition in a patient. Myint et al teach that the kit contains means for performing the steps of the method. The method described in Example 5 of Myint et al (see paragraphs 0147-0157 in Myint et al) comprises obtaining serum samples from patients, extracting analytes comprising kynurenic acid, kynurenine, 3-hydroxykynurenine, and tryptophan from the serum samples by applying the serum samples to a pre-packed solid-phase extraction cartridge (i.e. a Waters Oasis MCX extraction cartridge, claim 14), washing the cartridge with both HCl and methanol (i.e. a polar solvent, claims 14 and 18), eluting the analytes from the solid-phase extraction cartridge with acetonitrile containing sodium hydroxide (NaOH) (i.e. a weak base, claims 14 and 18), evaporating the eluent and reconstituting the eluent in PBS, separating the analytes comprising kynurenic acid, kynurenine, 3-hydroxykynurenine, and tryptophan in the reconstituted eluent by applying the reconstituted eluent to a HPLC column, eluting the analytes from the column, and detecting the analytes with a fluorescence detector (i.e. a fluorometric detector, claim 16). See paragraphs 0031-0032, 0147-0157, and claims 1, 11, and 16-17 in Myint et al.
Myint et al fail to specifically teach that the kit for performing the method of detecting a concentration of kynurenic acid and/or kynurenine and/or 3-hydroxykynurenine and/or tryptophan in a blood, serum or plasma sample comprises at least one pre-packed solid-phase extraction column, at least one aliquot of a weak base such as sodium hydroxide, and at least one aliquot of a polar or non-polar solvent such as methanol. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the kit taught by Myint et al at least one pre-packed solid-phase extraction column, at least one aliquot of a weak base such as sodium hydroxide, and at least one aliquot of a polar or non-polar solvent such as methanol since Myint et al teach that the kit comprises means for performing the steps of the method, and the method taught in Example 5 of Myint et al requires each of a pre-packed solid-phase extraction column, an aliquot of a weak base (NaOH), and an aliquot of a polar solvent (i.e. methanol). With regards to the recitation of the intended use of the kit in claims 14-15 for identifying the presence of human fecal matter in water samples containing optical brighteners and identifying the presence of human pathogens associated with waste water, this intended use of the kit has not been given patentable weight since a recitation with respect to the manner in which a claimed apparatus/kit is intended to be employed does not differentiate the claimed apparatus/kit from a prior art apparatus/kit satisfying the structural limitations of that claimed.  With regards to claim 17, the recited instructions in the kit for identifying a presence of human fecal matter and associated human pathogens in water samples containing optical brighteners does not render the kit patentable over the kit taught by Myint et al since the courts have held that simply attaching printed instructions or printed matter to a kit does not make the kit patentable since the printed instructions/matter only teaches a new use for an existing product (see In re John Ngai and David Lin, Fed. Cir. May 13, 2004). With regards to claim 19, it is noted that the recited components in claim 19 are only “optional” and therefore, not required in the kit taught by Myint et al. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the kit taught by Myint et al additional components such as a filtration system since the kit taught by Myint et al is intended to analyze a biological sample such as a blood sample, and blood samples often contain contaminants therein which one of ordinary skill in the art would desire to remove prior to chemical analysis of the blood samples.  
Claims 20 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record, including the closest prior art to Myint et al (US 2008/0131921), teaches or fairly suggests a kit comprising each of at least one solid-phase extraction cartridge, a packing material for the at least one solid-phase extraction cartridge which is configured to absorb optical brighteners in water samples, at least one aliquot of a weak base, and at least one aliquot of a polar or non-polar solvent.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make not of: Turbe et al (US 11,079,329) which corresponds to the parent application of this application. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 4, 2022